
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-D-7566] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA), Emergency Preparedness and Response Directorate, Department of Homeland Security. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed base (1% annual chance) flood elevations and proposed base flood elevation modifications for the communities listed below. The base flood elevations are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed base flood elevations for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the following table. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Mary Jean Pajak, P.E., FEMA, 500 C Street, SW., Washington, DC 20472, (202) 646-2831. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA or Agency) proposes to make determinations of base flood elevations and modified base flood elevations for each community listed below, in accordance with Section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 

        These proposed base flood and modified base flood elevations, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, state or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        
          Regulatory Flexibility Act. The Mitigation Division Director of the Emergency Preparedness and Response Directorate certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified base flood elevations are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. As a result, a regulatory flexibility analysis has not been prepared. 
        
          Regulatory Classification. This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        
          Executive Order 12612, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        
          Executive Order 12778, Civil Justice Reform. This proposed rule meets the applicable standards of Section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
              
                State 
                City/town/county 
                Source of flooding 
                Location 
                # Depth in feet above ground * Elevation in feet (NGVD) 
                  • Elevation in feet (NAVD) 
                
                Existing 
                Modified 
              
              
                New York
                Schuyler Falls (Town), Clinton
                Saranac River
                At upstream corporate limits
                * 735 
                * 736 
              
              
                 
                
                
                At downstream corporate limits 
                * 256 
                * 245 
              
              
                Maps available for inspection at the Schuyler Falls Town Office, 997 Mason Street, Schuyler Falls, New York. 
              
              
                Send comments to Mr. Harold Ormsby, Town of Schuyler Falls Supervisor, P.O. Box 99, Schuyler Falls, New York 12962. 
              
            
          
          
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance”)
            
            Dated: June 18, 2003. 
            Anthony S. Lowe, 
            Mitigation Division Director, Emergency Preparedness and Response Directorate. 
          
        
      
      [FR Doc. 03-16287 Filed 6-26-03; 8:45 am] 
      BILLING CODE 6718-04-P
    
  